Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00807-CV

                                      IN RE D.L.S.W.

                 From the 289th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017JUV00556
                     Honorable Daphne Previti Austin, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Because appellant is indigent, we do not assess costs of this appeal.

       SIGNED June 19, 2019.


                                              _____________________________
                                              Rebeca C. Martinez, Justice